Citation Nr: 0110298	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral varicose 
veins on a direct incurrence basis.

2.  Entitlement to service connection for bilateral varicose 
veins as secondary to service-connected bilateral pes cavus 
with degenerative changes of the ankles, status-post left 
total knee replacement due to traumatic arthritis, and 
traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1957.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a December 1997 and April 1999 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which denied secondary 
service connection for varicose veins and reopened and then 
denied a claim for service connection for varicose veins on a 
direct incurrence basis, respectively.

A review of the record shows that the veteran's original 
claim for service connection for varicose veins was denied by 
the Board in July 1982, on direct incurrence and secondary 
bases (secondary to bilateral foot and ankle disorders). 
After the RO granted service connection for a left knee 
replacement and traumatic arthritis of the right knee, the 
veteran filed a claim for secondary service connection for 
varicose veins in July 1997, which was treated as an original 
claim because of his assertion that his varicose veins were 
secondary to the additional service connected disabilities of 
the knees.  The RO denied that claim in December 1997.  A 
statement submitted by the veteran and received by the RO in 
May 1998 was construed by the RO as an application to reopen 
a claim for service connection for varicose veins on a direct 
incurrence basis.  The RO reopened and then denied the claim 
in a decision in April 1999.  The veteran appealed that 
decision and, after a Statement of the Case was issued, he 
perfected the appeal by submitting a timely Substantive 
Appeal in March 2000. 

The Board finds that the veteran's statement received by the 
RO in May 1998 was a timely Notice of Disagreement to the 
December 1997 RO decision denying secondary service 
connection for varicose veins.  38 C.F.R. § 20.201 (2000).  
As to the claim for service connection on a direct incurrence 
basis, while the RO reopened the claim in its April 1999 
decision, the Board finds that, since the original claim for 
service connection for varicose veins on a direct incurrence 
basis was denied in the 1982 Board decision noted above, that 
decision, like all Board decisions, is  final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 1991).  As such, the Board finds 
that the issue is actually more appropriately framed as set 
forth in the ISSUE portion of this decision.  This is 
significant to the Board because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the way 
the RO characterized the issue, the initial question before 
the Board is whether new and material evidence has been 
presented to reopen a claim for service connection for 
varicose veins on a direct incurrence basis.  The Board 
concurs with the RO in characterizing the secondary service 
connection claim as an original claim, in view of the fact 
that he is contending, in part, that his varicose veins are 
secondary to disabilities that were service connected after 
the December 1982 Board decision and, as the Board has found 
that the veteran submitted a timely Notice of Disagreement to 
the RO's December 1997 decision, the law and regulations 
pertaining to finality to unappealed RO decisions are not 
applicable to the secondary service connection issue in 
appellate status. 


                                                   FINDINGS 
OF FACT

1.  In a December 1982 decision, the Board denied a claim for 
service connection for varicose veins on a direct incurrence 
basis.

2.  The evidence associated with the claims file subsequent 
to the December 1982 Board decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for varicose veins.





                                                CONCLUSIONS 
OF LAW

1.  The December 1982 Board decision, which denied service 
connection for varicose veins, is final.  38 U.S.C.A. §§ 
7103(a), 7104(b) (West 1991).

2.  Evidence associated with the veteran's claims file 
subsequent to the December 1982 Board decision is new and 
material, and the veteran's claim for service connection for 
varicose veins on a direct incurrence basis is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


               REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  New and 
material evidence is evidence that was not previously of 
record, and which bears directly and substantially upon the 
specific matter under consideration.  Such evidence must not 
be cumulative or redundant, and it must, either alone or in 
conjunction with evidence previously of record, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has been presented to reopen the veteran's 
claim for service connection for varicose veins on a direct 
incurrence basis, and to that extent the appeal is granted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).

The December 1982 Board decision denied service connection 
for varicose veins on the basis that the disability was first 
shown after service and there was no medical evidence to show 
that it was causally linked to any incident of service.

The evidence associated with the veteran's claims file 
following the December 1982 Board decision consists of 
private and VA medical records, which includes a June 1997 
opinion from the veteran's treating physician that tends to 
support the contended causal relationship between varicose 
veins and service (or to service-connected disabilities), as 
the physician indicated that such a nexus was "very 
possible".  The Board finds that this medical evidence is 
new, in that it was not previously of record, and bears 
directly and substantially upon the specific matter under 
consideration.  Additionally, the evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  38 C.F.R. § 3.156(a).  In 
short, the Board finds that new and material evidence has 
been presented to reopen the veteran's claim for service 
connection for varicose veins on a direct incurrence basis.


                                                            
ORDER

As new and material evidence has been presented to reopen a 
claim for service connection for varicose veins on a direct 
incurrence basis, the claim is reopened; to that extent only 
the appeal is granted.


  REMAND

The veteran contends, in essence, that his varicose veins 
either began during service or are secondary to his service-
connected left knee replacement, bilateral pes cavus with 
degenerative changes of the ankles, and traumatic arthritis 
of the right knee. 

The evidence of record reveals that the veteran submitted a 
statement from his treating physician, dated in June 1997, 
reflecting that it was very possible that the veteran's 
varicose veins were directly related to his chronic knee 
injuries.  The record also contains a March 1994 medical 
opinion that the veteran's severe venous insufficiency was a 
result of a left knee injury complicated by deep venous 
thrombosis.

In September 1997, the veteran underwent VA examination.  The 
examiner opined that he did not believe the veteran's, "so 
called varicosities are in any way service connected."  
However, the physician pointed out that he was not a vascular 
surgeon and was not in a position to give an expert opinion 
regarding the causation of the veteran's venous dilations, 
and that that a referral to a vascular surgeon was needed if 
an expert opinion was required.  The veteran was not referred 
to a vascular specialist, but underwent a VA joint 
examination in October 1998.  He was found to have venous 
insufficiency of both lower extremities; the examiner did not 
provide an opinion as to the etiology of the veteran's 
vascular disease.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition.  38 C.F.R. § 3.310.  Secondary service 
connection may be found when an established service- 
connected condition aggravates a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that, as the revised version of 
38 U.S.C.A. § 5107 eliminates the "well-grounded claim" 
requirement, this revision is more favorable to the claimant 
than the former provisions of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, it also modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  It is 
the Board's judgment that, in view of the conflicting medical 
evidence summarized above regarding the etiology of the 
veteran's varicose veins, and the absence of an opinion from 
a vascular specialist, further development of the evidence is 
warranted, including providing the veteran with a more 
comprehensive VA examination.  Id.; Green v. Derwinski, 1 
Vet. App. 121 (1991).  The RO should also secure any relevant 
treatment records that may be available.  VCAA; Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Therefore, this matter is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
VA and non-VA medical providers who have 
examined or treated him in recent years 
for vascular disease of the lower 
extremities, to include varicose veins.  
The RO should directly contact all 
identified medical providers and obtain 
complete copies of the related medical 
records, which are not already on file, 
and associate them with the claims 
folder.  38 C.F.R. § 3.159.

2.  The veteran should be afforded VA 
examination by a vascular specialist to 
determine the nature, etiology and 
extent of any vascular disease of the 
lower extremities that may be present, 
to include varicose veins.  The claims 
folder must be made available to and 
reviewed by the examiner, and any 
indicated studies must be performed.  
The examiner must provide an opinion as 
to whether it is at least as likely as 
not that any vascular disease of the 
lower extremities that is present is 
etiologically related to any incident of 
service (i.e., trauma) or was caused or 
aggravated (worsening of underlying 
condition) by his service-connected 
bilateral pes cavus with degenerative 
changes of the ankles, status-post left 
total knee replacement due to traumatic 
arthritis, or traumatic arthritis of the 
right knee.  The rationale for all 
opinions expressed should be provided.  

3.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the veteran until 
he is notified.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 


